Exhibit 10.5

 

EXECUTION COPY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), entered into as of June 11,
2012 and effective as of January 1, 2012, by and among RADIATION THERAPY
SERVICES, INC., a Florida corporation (the “Company”), RADIATION THERAPY
SERVICES HOLDINGS, INC., a Delaware corporation (“Holdings”) and BRYAN J. CAREY
(“Executive”).

 

WHEREAS, the Company is engaged in the business of providing radiation therapy
services to cancer patients;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

1.     EMPLOYMENT.  The Company hereby agrees to employ the Executive upon the
terms and conditions herein contained, and the Executive hereby agrees to accept
such employment for the Term (defined below).  The Executive agrees to serve as
the Company’s Vice Chairman and Chief Financial Officer during the Term and
shall have the authorities, functions, powers, duties and responsibilities that
are customarily associated with such positions or as the Chief Executive Officer
or the board of directors of the Company (the “Board”) may reasonably assign to
him from time to time consistent with such positions, including but not limited
to duties and responsibilities in the areas of corporate development and M&A as
well as oversight of Medical Developers, LLC.  In such capacity, the Executive
shall report to the Chief Executive Officer of the Company.

 

Throughout the Term and except for permitted vacation periods, the Executive
shall devote his reasonable best efforts and substantially all of his business
time and services to the business and affairs of the Company. Nothing herein
shall preclude Executive from serving or continuing to serve on the boards or
advisory committees of medical, charitable, or other similar organizations,
managing his personal investments or, with the consent of the Board, serving on
the board of a for-profit corporation, or providing consulting services
including to Vestar Group, as such term is defined in the LLC Agreement (as
defined below) (which services to Vestar Group, if they are directly related to
the Parent (as defined below) or any of its subsidiaries,  shall require prior
notice or approval by the Board and, if they are not directly related to the
Parent or any of its subsidiaries, shall not require such notice or approval),
so long as such activities do not materially interfere with Executive’s
performance under this Agreement and would not otherwise violate any provision
of Sections 9 or 10 of this Agreement.  As periodically requested by the Board,
Executive shall use commercially reasonable efforts to assist the Board in
determining whether Executive’s membership on the board of directors or any
other involvement with any entity that could reasonably be expected to result in
health care compliance issues or liability for the Parent or any of its
subsidiaries and/or joint ventures and to take such actions as are reasonably
requested by the Board to remedy and/or mitigate any such issues or liability
identified by the Board.

 

--------------------------------------------------------------------------------


 

During the Term, you shall be allowed to split your time between New York, New
York (where, in addition to weekends and holidays, you will be allowed to work
at least two (2) days a week) and the Company’s headquarters in Fort Myers,
Florida (the “Commuting Right”). In both of these locations (the “Work
Locations”), the Company shall furnish you at its expense with an office and
administrative assistance commensurate with your position with the Company.

 

2.     BOARD MEMBERSHIP. — Throughout the Term, Executive shall be appointed to
the Company’s Board of Directors.

 

3.     TERM OF AGREEMENT.  The initial five (5) year term (“Initial Term”) of
employment under this Agreement shall commence as of January 1, 2012 (the
“Effective Date”).  After the expiration of such Initial Term, the term of the
Executive’s employment hereunder shall automatically be extended without further
action by the parties for successive two (2) year renewal terms (“Renewal Terms”
and, collectively with the Initial Term, the “Term”), provided that (i) if
Executive gives the Company at least one hundred twenty (120) days advance
written notice prior to the expiration of the Initial Term of his intention not
to renew this Agreement for the first Renewal Term, the Agreement shall
terminate upon the expiration of the Initial Term and (ii) after the expiration
of the Initial Term, if either party gives the other party at least one hundred
twenty (120) days advance written notice prior to the expiration of the then
applicable Renewal Term of its intention to not renew this Agreement for an
additional Renewal Term, the Agreement shall terminate upon the expiration of
the then current Renewal Term.

 

Notwithstanding the foregoing, during the Term, the Company and the Executive,
as applicable, shall be entitled to terminate this Agreement (and the
Executive’s employment hereunder) immediately, subject to a continuing
obligation by the Company to make the payments, if any, required under Section 6
below (or such other obligations of the Company or the Executive to the opposing
party hereunder which are intended to survive the termination of this
Agreement), if the Executive (i) may be terminated due to the occurrence of his
Disability (as defined in Section 6(c) below), (ii) is terminated by the Company
for Cause or without Cause or (iii) voluntarily terminates his employment for
Good Reason or for any other reason or no reason before the then current Term of
this Agreement expires.

 

4.     EXECUTIVE COMPENSATION.

 

(a)   Annual Base Salary.  The Executive shall receive an annual base salary
during the Term at a rate of not less than Four Hundred and Seventy Five
Thousand Dollars ($475,000) (as increased from time to time pursuant to this
Agreement, the “Base Salary”), payable in installments consistent with the
Company’s normal payroll schedule.  The Board or its Compensation Committee (the
“Compensation Committee”) shall review this Base Salary at annual intervals, and
may, but shall not be obligated to, increase (but shall in no event decrease)
the Base Salary from time to time as the Board or the Compensation Committee
deems to be appropriate.

 

(b)   Performance Incentive Bonus.  The Executive shall be entitled to receive
an annual performance incentive bonus with a target amount up to 85% of the Base
Salary (with the actual bonus payout potentially being greater or lesser than
such target amount) from the

 

2

--------------------------------------------------------------------------------


 

Company during the Term based on criteria as reasonably agreed to in writing in
the future between the Executive and the Chief Executive Officer with reasonable
approval from the Compensation Committee (the “Performance Bonus”). For each of
2012 and 2013, the minimum amount of the Performance Bonus payable to Executive
shall be Two Hundred Thousand Dollars ($200,000) (the “Minimum Amount”) which
Minimum Amount of the 2012 and 2013 Performance Bonuses shall be paid to the
Executive as a lump sum cash payment prior to the end of 2012 and 2013, as
applicable. The entire Performance Bonus for the years after 2013 and a portion
of the Performance Bonus for the years 2012 and 2013, which is in excess of the
Minimum Amount, if any, shall be paid to the Executive as a lump sum cash
payment in the calendar year following the applicable calendar year for which
the Performance Bonus is payable, but no later than March 15th of such following
calendar year.

 

(c)   Superbonus. The Executive shall be entitled to receive a superbonus (the
“Superbonus”) payment of One Hundred Thousand Dollars ($100,000) payable
following the end of 2013, if at the end of the year end 2013, Implied
Enterprise Value, as such term is defined in the Third Amended and Restated
Limited Liability Company Agreement of Radiation Therapy Investments, LLC (the
“Parent”), a Delaware limited liability company, dated         , as in effect on
such date (the “LLC Agreement”), is equal to at least $644 Million (the “EBITDA
Target”). This Superbonus shall be paid to the Executive as a lump sum cash
payment in 2014, but no later than March 15th of such year.  For avoidance of
doubt, if any Superbonus payment or expense was subtracted from the calculation
of the consolidated EBITDA, as such term is defined in the LLC Agreement, for
the purposes of the determination of the Implied Enterprise Value, such amount
shall be added back to EBITDA for purposes of the calculations with respect to
the Superbonus under this Agreement.  The EBITDA Target shall be equitably
adjusted in the event of subsequent asset acquisitions or dispositions,
corporate reorganizations or other corporate events (including a change in the
Company’s fiscal year) involving the Company as determined in good faith by the
Compensation Committee in consultation with the Company’s Chief Executive
Officer.

 

5.     ADDITIONAL COMPENSATION AND BENEFITS.  The Executive shall receive the
following additional compensation and welfare and fringe benefits:

 

(a)   Participation in Benefit Plans.  The Executive shall be eligible to
participate in the employee benefit and perquisite plans and programs maintained
by the Company from time to time for its executives and their dependants
generally (excluding those employee benefit and perquisite plans and programs
maintained solely for the Company’s Chief Executive Officer and the Class G
Units and Class L Units issued to certain executives under the LLC Agreement),
or for its employees generally (if such benefits or perquisites are greater),
including without limitation any life, medical, dental, accidental and
disability insurance and profit sharing, pension, retirement, savings, stock
option, incentive stock and deferred compensation plans, in accordance with the
terms and conditions of such plans and programs as in effect from time to time. 
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit or perquisite

 

3

--------------------------------------------------------------------------------


 

plan (as permitted under the terms of such plan) at any time (provided such
change or modification applies to all of the Company’s executives and their
dependants (which executives for the purposes of this clause shall not include
the Company’s Chief Executive Officer) or all of its employees generally, as
applicable).  The Company shall pay the medical insurance premiums for Executive
and his dependants to the same extent as it pays such amounts for its other
employees generally.

 

(b)   Vacation.  The Executive shall be entitled to no less than six weeks of
vacation (or such greater vacation benefits as may be provided in the future by
the Board or Compensation Committee) during each year during the Term and any
extensions thereof, prorated for partial years, with any unused vacation during
any year to accrue and carry-forward to the next year.

 

(c)   Business Expenses.  The Company shall reimburse the Executive, in
accordance with the Company’s expense reimbursement policy (as such policy is
applied to the Company’s senior executives), for all reasonable expenses he
incurs in connection with the Company’s business, including expenses for travel
(including reimbursement of the Executive’s commuting costs between New York and
Florida together with a gross up of any such expense reimbursement which is
taxable to the Executive), entertainment of business associates, service and
usage charges for business use of cellular phones and similar items, upon
presentation by the Executive from time to time of an itemized account of such
expenditures. The “gross-up” referred to in the preceding sentence shall mean an
additional payment to the Executive in an amount that, after reduction by the
amount of all federal, state or local income and employment taxes payable by the
Executive on such gross-up payment, will equal the amount of all federal, state
or local income and employment taxes payable by the Executive with respect to
the related expense reimbursement.  Any such gross-up payment shall be paid to
the Executive at the time the related expense reimbursement is paid to the
Executive, or as soon thereafter as administratively practicable, but in any
event by no later than the close of the calendar year following the calendar
year in which the related taxes are paid to the applicable taxing authorities.

 

(d)   Equity. Within 30 days after the date of execution of this Agreement, the
Company, or its Affiliates, as applicable, shall grant to the Executive certain
equity awards.

 

(e)   Other. In addition to the benefits provided pursuant Sections 5(a) through
5(d), the Executive shall be eligible to participate in such other executive
compensation and retirement plans of the Company as are available generally to
other Company’s senior executives other than plans available solely to the
Company’s Chief Executive Officer, and in such welfare benefit plans, programs,
practices and policies of the Company as are generally applicable to its other
senior executives other than plans, programs, practices and polices available
solely to the Company’s Chief Executive Officer, including any deferred
compensation plan made generally available to its other senior executives of the
Company other than a deferred compensation plan available solely to the Chief
Executive Officer.

 

4

--------------------------------------------------------------------------------


 

6.     PAYMENTS UPON TERMINATION.

 

(a)   Termination.  If the Executive’s employment terminates for any reason
during the Term, the Executive shall receive his earned but unpaid Base Salary
and accrued but unused vacation (within 30 days of his Termination Date) and
unreimbursed expenses (in accordance with Company’s expense reimbursement policy
and Sections 5(c) and 22 herein) accrued and unpaid through the date of
termination of employment hereunder (the “Termination Date”).  The Executive
shall also receive (a) any nonforfeitable and/or vested benefits and payment of
any amounts earned and payable to him (including with regard to the reason for
his termination of employment) under the terms of any deferred compensation,
pension, incentive or other benefit and perquisite plan maintained by the
Company, provided and payable in accordance with the terms of the applicable
plan and (b) provided Executive’s employment was not terminated for Cause prior
to the applicable bonus payment date and the following is not already paid
pursuant to clause (a) of this paragraph, any earned but unpaid annual
Performance Bonus for the fiscal year ending prior to the Termination Date
and/or Superbonus (if the Termination Date is in 2014) to be paid at the same
time such bonus(es) would have otherwise been paid.  The payments and benefits
that the Executive shall be entitled to receive pursuant to this
Section 6(a) are collectively referred to as the Executive’s “Accrued
Compensation.”

 

(b)   Severance Payments.  If the Executive’s employment is terminated (i) by
the Company without Cause or (ii) by the Executive for Good Reason or if this
Agreement is not renewed by the Company for an additional Renewal Period after
the Initial Renewal Period, then in addition to payment of the Accrued
Compensation, the Company shall also make a series of monthly payments to the
Executive for a period of twenty-four (24) months immediately following the
Termination Date so long as the Executive continues to comply with Sections 9
and 10 hereof; provided, that the payments that otherwise would have been made
during the sixty (60) day period after the Termination Date shall be made on the
first payroll period after the sixtieth (60th) day following the Termination
Date and shall include payment of any amounts that would otherwise be due prior
thereto.  However, in the event the Executive’s employment is terminated with
the Company (or any of its successors or transferees of its assets) within six
(6) months prior to or after a “Change of Control” of the Company the monthly
payment to be made under this Section 6(b) shall be made for a period of
thirty-six (36) months, instead of for the twenty-four (24) month period
referred to in the preceding sentence. Each such monthly payment shall be a cash
payment and equal to 1/12th of the of the sum of (x) Executive’s annual Base
Salary, as in effect on the Termination Date plus (y) the Executive’s average
Performance Bonus for the three years immediately prior to the year during which
termination occurs provided that for purposes of this Section 6(b), prior to the
third anniversary of this Agreement, Executive’s average Bonus shall be deemed
to be the greater of (a) $200,000 or (b) the average Performance Bonus for the
year(s) (ending prior to the Termination Date), if any, that the Executive was
employed by the Company.  In addition to the foregoing, for such period of time
after the Termination Date as the Executive is eligible for, and elects to
receive, continuation health care coverage for himself and his dependents under
COBRA, the Company will provide the Executive and his eligible

 

5

--------------------------------------------------------------------------------


 

dependents with such coverage under the Company’s group health care plans. The
Executive shall be required to pay the full COBRA premium for such coverage. 
However, the Company shall pay to the Executive, as additional severance, an
amount which, after payment of all federal, state and local income taxes, and
employment, social security or medicare taxes, imposed thereon, will equal to
twelve (12) times the same percentage of the monthly premium cost for the
Executive’s COBRA continuation coverage, as in effect for the first month
following the Termination Date, as the percentage of the total cost that the
Company would have paid with respect to the coverage for the Executive and his
dependents for such month under its group health care plans covering its
actively employed senior executives if the Executive had remained in employment
with the Company and continued to be covered (along with his dependents) under
such plans during such month.  Such amount shall be paid to the Executive in a
single lump sum on the 60th day following the Termination Date.  The Executive
shall be under no obligation to use any portion of the amount so paid to him to
pay the cost of his COBRA continuation coverage under the Company’s group health
plans or to purchase comparable coverage from any other insurance carrier or
health care provider. Executive shall also be permitted, to the extent not
prevented under applicable law, to continue to participate at the Company’s
expense in all other benefit and insurance plans, coverage and programs in which
he was participating immediately prior to the Termination Date, and at the same
levels of coverage, for a period of one (1) year from the Termination Date. In
the case of any continuing long-term disability benefits coverage to be so
provided, the Company shall impute as taxable income to the Executive an amount
equal to the full actuarial cost (or if provided under any insured disability
benefit plan, an amount equal to the full premium cost) of such benefit coverage
for each period in which such coverage is so provided to the Executive and his
beneficiaries. For purposes of this Agreement, “Change of Control” shall have
the same meaning as the term “Company Sale”, as defined in the LLC Agreement,
except that for the purposes of this Agreement, clause (ii) of such definition
shall be changed to read as follows:  “acquires assets constituting all or
substantially all of the assets of the Company’s Subsidiaries on a consolidated
basis or RTS on a stand alone basis...”

 

(c)   Disability.  The Company shall be entitled to terminate this Agreement and
the Executive’s employment with the Company, if the Board determines in good
faith that the Executive has been unable to attend to his duties for at least
one-hundred and eighty (180) days because of a medically diagnosable physical or
mental condition, and has received a written opinion from a physician acceptable
to the Board that such condition prevents the Executive from resuming full
performance of his duties at such time and during the succeeding one-hundred and
eighty (180) days or is likely to continue for an indefinite period (any such
condition, a “Disability”).  If the Company terminates this Agreement due to
Executive’s Disability, the Executive shall be entitled to receive, in addition
to payment of the Accrued Compensation, a series of monthly payments from the
Company for a period of twelve (12) months immediately following the Termination
Date with each monthly payment equal to one-twelfth (1/12th) of the Executive’s
annual Base Salary, as in effect on the Termination Date so long as the
Executive continues to comply

 

6

--------------------------------------------------------------------------------


 

with Sections 9 and 10 hereof and any other disability program or insurance
policies that may be maintained or provided by the Company.

 

(d)   Termination for Cause.  If the Executive’s employment is terminated by the
Company for Cause, the amount the Executive shall be entitled to receive from
the Company shall be limited to the Accrued Compensation.

 

For purposes of this Agreement, the term “Cause” shall be limited to (i) any
action by the Executive involving willful disloyalty to the Company, such as
embezzlement, fraud, material misappropriation of corporate assets or a material
breach of the covenants set forth in Sections 9 and 10 below; (ii) the Executive
being convicted of or entering a plea of guilty or no contest or similar plea
with respect to, a felony (other than a traffic violation); (iii) the Executive
being convicted of or entering a plea of guilty or no contest or similar plea
with respect to, any lesser crime or offense (x) committed in connection with
the performance of his duties hereunder, (y) involving fraud, material
dishonesty or moral turpitude or (z) that causes the Company or any of its
subsidiaries a substantial and material financial detriment; (iv) substantial
neglect or willful misconduct in carrying out Executive’s material duties (other
than resulting from the Executive’s Disability) or violations of material
policies of the Company (covering items not provided for in Sections 9 and 10
below) and/or its subsidiaries resulting in material harm to the Company or any
of its subsidiaries; or (v) substantial and repeated failure, refusal or
inability (except where due to illness or Disability) to perform Executive’s
material duties hereunder.  Notwithstanding the foregoing, no termination
pursuant to subsection (iv) or (v) shall be treated as termination for Cause
unless the Board has provided the Executive with written notice specifying in
reasonable detail the alleged Cause for termination and the Cause is not cured
within 30 days after the date of such notice. For purposes hereof, an act or
omission shall not be deemed to be willful if taken or omitted in the good faith
belief that such act or omission was in, or not opposed to, the best interests
of the Company or any of its affiliates.

 

(e)   Voluntary Termination by the Executive.  If the Executive resigns or
otherwise voluntarily terminates his employment and the termination is not for
Good Reason, the Executive shall only be entitled to the Accrued Compensation
upon such termination.

 

For purposes of this Agreement, a termination by the Executive shall be for
“Good Reason” if the Executive resigns after the Executive is (i) assigned to a
position of lesser rank than Vice Chairman and Chief Financial Officer (other
than any such assignment for Cause or by reason of Disability) without the
Executive’s written consent, (ii) assigned duties materially inconsistent with
such position (other than any such assignment for Cause or by reason of
Disability) without the Executive’s written consent, (iii) the Executive is
transferred to a geographic location of employment more than 30 miles from the
Work Locations or the Executive’s Commuting Rights are otherwise materially
restricted without the Executive’s written consent, or (iv) the Company
materially breaches any material term of this Agreement (including by having the
Executive report to anyone other than the Chief Executive Officer of the Company
or the Board); provided that Good Reason shall not exist under this paragraph
unless the

 

7

--------------------------------------------------------------------------------


 

Executive provides the Board with written notice specifying in reasonable detail
the event constituting “Good Reason” within ninety (90) days of his knowledge of
its occurrence and such breach is not cured within thirty (30) days after the
date of such notice, and the Executive actually terminates his employment within
30 days following the expiration of such cure period.

 

(f)    Release .  In order to receive the severance payments and benefits
pursuant to this Section 6 (other than the Accrued Compensation), the Executive
must execute and not revoke a general release of claims in favor of the Company
substantially in the form attached hereto as Exhibit A (provided the Company
must deliver an execution version of such a release to the Executive within
seven (7) days after the Termination Date).  To the extent that such release is
not executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following the Termination Date, the Executive shall
forfeit all rights to any such severance payments and benefits.

 

(g)   Golden Parachute Excise Tax. Notwithstanding any other provision of this
Agreement, or any other agreement between the Executive and the Company or any
of its Affiliates, or of any plan maintained by the Company or any of its
Affiliates pursuant to which the Executive is entitled to any “Payments” (as
defined in Exhibit B hereto), in the event that the Company undergoes a “280G
Change in Control” (as defined in Exhibit B hereto), the provisions set forth in
Exhibit B shall apply.

 

7.     DEATH.  If the Executive dies during the Term, the Company shall pay to
the Executive’s estate, in addition to payment of the Accrued Compensation, a
series of monthly payments from the Company to the Executive’s estate for a
period of twelve (12) months immediately following the date of death with each
monthly payment equal to one-twelfth (1/12th) of the Executive’s annual Base
Salary, as in effect on the date of death. In addition, unless such amounts are
already payable as part of Accrued Compensation, the death benefits payable by
reason of the Executive’s death under any retirement, deferred compensation or
other employee benefit plan maintained by the Company shall be paid to the
beneficiary designated by the Executive in accordance with the terms of the
applicable plan or plans.

 

8.     WITHHOLDING.  The Company shall, to the extent permitted by law, have the
right to withhold and deduct from any payment hereunder any federal, state or
local taxes of any kind required by law to be withheld with respect to any such
payment.

 

9.     PROTECTION OF CONFIDENTIAL INFORMATION.  The Executive agrees that he
will keep all confidential and proprietary information of the Company or
relating to its business (including, but not limited to, information regarding
the Company’s customers, pricing policies, methods of operation, proprietary
computer programs and trade secrets) confidential, and that he will not (except
with the Company’s prior written consent), while in the employ of the Company or
at any time thereafter, disclose any such confidential information to any
person, firm, corporation, association or other entity, other than in
furtherance of his duties hereunder, and then only to those with a “need to
know.”  The Executive shall not disclose or make use of any such confidential
information for his own purposes or for the benefit of any person, firm,

 

8

--------------------------------------------------------------------------------


 

corporation, association or other entity (except the Company) under any
circumstances during or at any time after the Term.  The foregoing shall not
apply to any information which is already in the public domain, or is generally
disclosed by the Company or is otherwise in the public domain at the time of
disclosure, except if such information is in the public domain as a result of
the Executive’s actions in contravention of this Section 9. Notwithstanding the
foregoing, the Executive may disclose any such confidential and proprietary
information if the disclosure of such information (a) may be required by law,
regulation, or court or administrative order (in which event, to the extent the
Executive is not legally prohibited from doing so, the Executive shall so notify
the Company as promptly as practicable) or (b) is required in connection with
the Executive enforcing this Agreement or any other agreement with the Company
or defending claims against the Executive or the Company.

 

The Executive recognizes that because his work for the Company will bring him
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 9 and 10 are required for the reasonable protection
of the Company and its investments and for the Company’s reliance on and
confidence in the Executive.

 

10.   PROHIBITION OF CERTAIN ACTIVITIES.  In consideration of the transactions
contemplated hereby (including the grant of any equity pursuant to
Section 5(d)), the Executive hereby covenants and agrees that he will not, for a
period beginning on the date of this Agreement and ending twenty four (24)
months after such Executive’s Termination Date (i) engage in any business
activities for himself or on behalf of any enterprise in any capacity or own any
interest in any entity which compete or are competitive with the Company in the
business of organizing, establishing, developing, providing or managing
radiation therapy services or services ancillary thereto, in any state in which
the Company, its subsidiaries, Affiliates and/or any of its joint ventures then
operate or has plans to operate as of the Executive’s Termination Date,
(ii) interfere or disrupt or attempt to interfere or disrupt, the relationships
between the Company, its subsidiaries and/or joint ventures and any patient,
referral source or supplier or other person having business relationships with
the Company, its subsidiaries and/or joint ventures (the “Client”),
(iii) solicit, aid or induce any employee, exclusive representative or exclusive
agent of the Company or any of its subsidiaries (the “Employee”) to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or hire or retain any such Employee or take any action to materially
assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such Employee, or (iv) publish or make any
disparaging statements about the Company and, only with respect to such Person’s
affiliation with the Company, any Affiliate of the Company or any of the
Company’s or its Affiliate’s directors, officers or employees (the “Protected
Parties”), under circumstances where it is reasonably foreseeable that the
statements will be made public (provided, that nothing in this clause (iv) shall
prohibit the Executive from (A) providing truthful and accurate information to
any governmental agency or as otherwise may be required by law, (B) responding
publicly to incorrect, disparaging or derogatory public statements made by the
Protected Parties to the extent reasonably necessary to correct or refute such
statements, (C) conferring in confidence with his legal representatives, or
(D) competing fairly with the Protected Parties in the future, to the extent he
is otherwise permitted to do so (pursuant to the terms

 

9

--------------------------------------------------------------------------------


 

of this Agreement) (the activities described in clauses (i) through (iv) above,
collectively, “Prohibited Activities”).  Notwithstanding the foregoing, this
Section 10 will be of no force and effect for the period (the “Exclusion
Period”) during which the Company fails to make the payments, if any, required
under Section 6(b) and such payments are in fact due and payable pursuant to
Section 6(b), provided that the Exclusion Period shall not take effect unless
the Executive provides the Board with written notice that such payments are due
and payable and the Company does not make such payments within thirty (30) days
after the date of such notice.  The Executive will not be deemed to be engaged
in Prohibited Activities if he engages or participates in any entity that
engages in Prohibited Activities or becomes affiliated with any person who
engages in Prohibited Activities as an employee, officer, director, consultant,
agent, partner, proprietor or other participant; provided, that (y) he is not
directly or indirectly involved in such entity engaging in prohibited activities
(including by being employed by a business unit of such entity which does not
engage in Prohibited Activities) or (z) owns no more than 2 percent of the stock
of a publicly traded entity (or as a passive owner of a private entity) and has
no other connection or relationship with such entity or person.

 

Notwithstanding the foregoing, the restrictions in Section 10 shall not apply
with regard to (A) general solicitations that are not specifically directed to
the Employees, (B) serving as a reference at the request of an Employee or
(C) actions taken in the good faith performance of the Executive’s duties
hereunder. Notwithstanding the foregoing, it shall not be a violation of the
restrictions in this Section 10 if the Executive solicits or attempts to solicit
the business or patronage of a Client that uses or provides services or supplies
to multiple service providers or recipients in the same space as it utilizes or
supplies the Company, its subsidiaries and/or joint ventures; provided, that the
Executive does not specifically suggest or encourage such Client to terminate or
reduce its business relationship with the Company, its subsidiaries and/or joint
ventures.

 

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person (as defined below), any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended.  For purposes of this Agreement, “Person” shall mean an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

11.   INJUNCTIVE RELIEF.  The Executive acknowledges and agrees that it would be
difficult to fully compensate the Company for damages resulting from the breach
or threatened breach of the covenants set forth in Sections 9 and 10 of this
Agreement and accordingly agrees that the Company shall be entitled to temporary
and injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, to enforce such provisions in any action
or proceeding instituted in the United States District Court for the Middle
District of Florida or in any court in the State of Florida having subject
matter jurisdiction.  This provision with respect to injunctive relief shall
not, however, diminish the Company’s right to claim and recover damages.

 

10

--------------------------------------------------------------------------------


 

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable.

 

The Executive acknowledges and confirms that (a) the restrictive covenants
contained in Sections 9 and 10 hereof are reasonably necessary to protect the
legitimate business interests of the Company for substantial consideration, and
(b) the restrictions contained in Sections 9 and 10 hereof (including without
limitation the length of the term of the provisions of Sections 9 and 10 hereof)
are not overbroad, overlong, or unfair and are not the result of overreaching,
duress or coercion of any kind.  The Executive further acknowledges and confirms
that his full and faithful observance of each of the covenants contained in
Sections 9 and 10 hereof will not cause him any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair his ability to obtain employment commensurate with his abilities and
on terms fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors.  The Executive acknowledges and confirms that his special
knowledge of the business of the Company is such as would cause the Company
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Company in violation of the
terms of Sections 9 and 10 hereof.  The Executive further acknowledges that the
restrictions contained in Sections 9 and 10 hereof are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns.

 

The provisions of this Agreement necessary to carry out the intention of the
parties hereto following the termination or expiration of this Agreement as
expressed herein shall survive the termination or expiration of this Agreement
(for avoidance of doubt, Sections 6 through 20, 22 through 23 and 25 of this
Agreement shall survive the termination or expiration of this Agreement).

 

12.   NOTICES.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when personally delivered,
sent by telecopy or facsimile (with confirmation of receipt), one day after
deposit with a reputable overnight delivery service (charges prepaid) and three
days after deposit in the U.S. Mail (postage prepaid and return receipt
requested) to the address set forth below or such other address as the recipient
party has previously delivered notice to the sending party.

 

(a)   If to the Company:

 

Daniel E. Dosoretz, CEO

 

Radiation Therapy Services, Inc.

 

2270 Colonial Boulevard

 

11

--------------------------------------------------------------------------------


 

Fort Myers, FL  33907
Facsimile: (239) 931-7380

 

with copies (which shall not constitute notice) to:

 

Shumaker, Loop & Kendrick, LLP
101 E. Kennedy Boulevard, Suite 2800
Tampa, FL  33602
Attention: Darrell C. Smith
Facsimile: (813) 229-1660

 

If to Executive, to the Executive’s home address reflected in the Company’s
books and records, and if to Executive’s legal representative, to such Person at
the address of which the Company is notified in accordance with this Section 12.

 

13.   SEPARABILITY.  If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

 

14.   ASSIGNMENT.  This Agreement shall be binding upon and inure to the benefit
of the heirs and representatives of the Executive and the assigns and successors
of the Company, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive. The Company
and the Executive may only assign this Agreement in the following way: (a) with
a prior written consent of the opposing party to this Agreement, (b) by the
Executive, to his estate, heirs, or beneficiaries only with respect to the
financial benefits of this Agreement, or (c) by the Company, to its successor
that continues its business by merger, consolidation or similar corporate
transaction, provided, that such entity assumes all of the obligations and
duties of the Company hereunder

 

15.   ENTIRE AGREEMENT.  This Agreement represents the entire agreement of the
parties and shall supersede any other previous contracts, arrangements or
understandings between the Company and the Executive related to employment.  The
Agreement may be amended at any time by mutual written agreement of the parties
hereto.

 

16.   GOVERNING LAW.  This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of Florida, other than the
conflict of laws provisions of such laws.

 

17.   SUBMISSION TO JURISDICTION.  Any suit, action or proceeding with respect
to this Agreement, or any judgment entered by any court in respect of any
thereof, shall be brought in any court of competent jurisdiction in the State of
Florida, and each of the Company and the Executive hereby submit to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding or judgment.  The Executive and the Company hereby irrevocably each
waive any objections which it may now or hereafter have to the laying of the
venue of any suit, action or proceeding arising out of or relating to this
Agreement brought in any court of

 

12

--------------------------------------------------------------------------------


 

competent jurisdiction in the State of Florida, and hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in any inconvenient forum.

 

18.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

19.   HEADINGS.  The headings contained in this Agreement are included for
convenience only and no such heading shall in any way alter the meaning of any
provision.

 

20.   WAIVER.  The failure of either party to insist upon strict adherence to
any obligation of this Agreement shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.  Any waiver must be in writing.

 

21.   COUNTERPARTS.  This Agreement may be executed in two (2) counterparts,
each of which shall be considered an original.

 

22.   SECTION 409A COMPLIANCE.  The parties hereto intend that all payments and
benefits to be made or provided to the Executive hereunder and under any Plan
(as defined in clause (j) below) either will be exempt from, or will be paid or
provided in compliance with, all applicable requirements of Section 409A (as
defined in clause (j) below), and the provisions of this Agreement and of each
Plan (to they extent they relate to the Executive’s entitlements under such
Plan) shall be construed and administered in accordance with such intent. In
furtherance of the foregoing, the provisions set forth below shall apply
notwithstanding any other provision in this Agreement, or (where applicable) any
provision in any Plan, to the contrary.

 

(a)   All payments to be made to the Executive hereunder or under any Plan, to
the extent they constitute a deferral of compensation subject to the
requirements of Section 409A (after taking into account all exclusions
applicable to such payments under Section 409A), shall be made no later, and
shall not be made any earlier, than at the time or times specified herein or in
any Plan for such payments to be made, except as otherwise permitted or required
under Section 409A.

 

(b)   The date of the Executive’s “separation from service”, as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date of his termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to the Executive hereunder and under any Plan upon his
termination of employment and that is properly treated as a deferral of
compensation subject to  Section 409A after taking into account all exclusions
applicable to such payment under Section 409A.

 

(c)   To the extent any payment  otherwise required to be made to the Executive
hereunder or under any Plan on account of  his separation from service is
properly treated as a

 

13

--------------------------------------------------------------------------------


 

deferral of compensation subject to Section 409A after taking into account all
exclusions applicable to such payment under Section 409A, and if the Executive
is a “specified employee” under Section 409A at the time of his separation from
service, then such payment shall not be made until the first business day after
the earlier of (i) the expiration of six months from the date of  the
Executive’s separation from service, or (ii) the date of his death (such first
business day, the “Delayed Payment Date”). On the Delayed Payment Date, there
shall be paid to the Executive or, if he has died, to his estate, in a single
cash lump sum, an amount equal to aggregate amount of all payments delayed
pursuant to the preceding sentence.

 

(d)   In the case of any amounts  payable to the Executive under this Agreement,
or under any Plan, that may be treated as payable in the form of “a series of
installment payments”, as defined in Treas. Reg. §1.409A-2(b)(2)(iii), (A) the
Executive’s right to receive such payments shall be treated as a right to
receive a series of separate payments for purposes of Treas. Reg.
§1.409A-2(b)(2)(iii), and (B) to the extent any such existing Plan does not
already so provide, it is hereby amended to so provide, with respect to amounts
that may become payable to the Executive thereunder.

 

(e)   To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under any provision of
this Agreement or under any Plan would be considered deferred compensation under
Section 409A (after taking into account all exclusions applicable to such
reimbursements and benefits under Section 409A): (i) reimbursement of any such
expense shall be made by the Company as soon as practicable after such expense
has been incurred, but in any event no later than December 31st of the year
following the year in which the Executive incurs such expense; (ii) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any calendar year shall not affect the amount of such expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (iii) the Executive’s  right to receive such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for any other benefit.

 

(f)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days”), the actual date of payment within the specified period shall be within
the sole discretion of the Company.

 

(g)   In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

 

(h)   The Company agrees that at all times during the Term, it will use its
reasonable best efforts to maintain each Plan in documentary and operational
compliance with all requirements under Section 409A, in so far as such
requirements are applicable to the payments or benefits to be made or provided
to the Executive under such Plan. The Company further agrees that to the extent
permitted under Section 409A, this Agreement,

 

14

--------------------------------------------------------------------------------


 

and the terms of any Plan (to they extent they relate to the Executive’s
entitlements under such Plan) shall be modified, as reasonably requested by the
Executive, to the extent necessary to comply with all applicable requirements
of, and to avoid the imposition of any additional tax, interest and penalties
under, Section 409A in connection with, the benefits and payments to be provided
or paid to the Executive hereunder or under such Plan. Any such modification
shall maintain the original intent and economic benefit to the Executive of the
applicable provision of this Agreement or such Plan, to the maximum extent
possible without violating any applicable requirement of Section 409A. Any such
modification to the terms of any Plan may be made by means of a separate written
agreement between the Company and the Executive so as to limit the applicability
of such modification to just the payments or benefits to be provided to the
Executive under such Plan.

 

(i)            Notwithstanding anything herein to the contrary, the Company
shall not  be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or damages for failing to comply with
Section 409A, except as to any failure to comply with Section 409A that results
from the Company’s willful failure to comply with the terms of this Agreement or
the terms of any Plan.

 

(j)            For purposes of the foregoing, the following terms shall have the
following meanings:

 

(1)               “Plan” shall mean any plan, program, agreement (other than
this Agreement, but including the Exhibits hereto) or other arrangement
maintained by the Company or any of its affiliates that is a “nonqualified
deferred compensation plan” within the meaning of Section 409A and under which
any payments or benefits are to be made or provided to the Executive, to the
extent they constitute a deferral of compensation subject to the requirements of
Section 409A after taking into account all exclusions applicable to such
payments under Section 409A.

 

(2)     “Section 409A” shall mean section 409A of the Internal Revenue Code of
1986, as amended, the regulations issued thereunder and all notices, rulings and
other guidance issued by the Internal Revenue Service interpreting same.

 

23.   INDEMNIFICATION AND D&O INSURANCE. The Executive shall be indemnified and
advanced expenses to the fullest extent permitted or authorized by any policies
or governing documents of the Company or, if greater, by applicable law.  A
directors’ and officers’ liability insurance policy (or policies) shall be kept
in place, during the Term and for six (6) years thereafter, to the extent that
such coverage is then provided to any other current or former director or
officer of the Company, providing coverage to the Executive that is no less
favorable to him than the coverage then being provided to any other current or
former director or officer of the Company.

 

24.   LEGAL FEES AND VESTAR TAX PREPARATION EXPENSES. Within fifteen (15) days
following receipt of an applicable invoice, the Company will reimburse the
Executive for all reasonable legal expenses that are incurred by Executive in
connection with the negotiation and

 

15

--------------------------------------------------------------------------------


 

execution of this Agreement and related matters and reimburse Vestar Group up to
$15,000 per year in connection with reasonable Vestar Group’s tax preparation
expenses related to Executive.

 

25. HOLDINGS. Holdings hereby guarantees the performance of all of the Company’s
payment and other financial obligations to the Executive under this Agreement
and Holdings shall be deemed a third party beneficiary of this Agreement for all
purposes.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

 

By:

/s/ Daniel E. Dosoretz

 

 

 

 

 

Name: Daniel E. Dosoretz

 

 

 

 

 

Title: CEO

 

 

 

 

 

RADIATION THERAPY SERVICES HOLDINGS, INC.

 

 

 

By:

/s/ Daniel E. Dosoretz

 

 

 

Name: Daniel E. Dosoretz

 

 

 

Title: CEO

 

 

 

EXECUTIVE:

 

 

 

/s/ Bryan J. Carey

 

 

 

Bryan J. Carey

 

Signature Page to
Employment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

THIS RELEASE (this “Release”) is made as of this     th  day of
                  , 20    , by and between RADIATION THERAPY SERVICES, INC., a
Florida corporation (the “Company”), and BRYAN CAREY (“Executive”).

 

PRELIMINARY RECITALS

 

A.            Executive and the Company are parties to an Executive Employment
Agreement, dated as of      , 2012] (the “Agreement”).

 

B.           Executive’s employment with the Company has terminated.

 

AGREEMENT

 

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Executive, intending to be legally bound, does hereby, on behalf
of himself and his agents, representatives, attorneys, assigns, heirs, executors
and administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, it’s, subsidiaries, parents, joint ventures, and
only with respect to such person’s affiliation with the Company,  its Affiliates
(as defined in the Agreement) and its and their officers, directors,
shareholders, members, and managers, and its and their respective successors and
assigns, heirs, executors, and administrators (collectively, the “Company
Parties”) from all causes of action, suits, debts, claims and demands whatsoever
in law or in equity, which Executive or any of the Executive Parties ever had,
now has, or hereafter may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Executive’s initial dealings with the Company
to the date of this Release, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with Company, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”),
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101
et seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et
seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor
Relations Act, 29 U.S.C. §151 et seq., the Civil False Claims Act, §31 U.S.C
§3729 et seq and related state false claims act provisions and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, but not including such claims to
payments and other rights provided Executive under the Agreement.  This Release
is effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.  Except as specifically provided
herein, it is expressly understood and

 

--------------------------------------------------------------------------------


 

agreed that this Release shall operate as a clear and unequivocal waiver by
Executive of any claim for accrued or unpaid wages, benefits or any other type
of payment.  Notwithstanding the foregoing, the Executive does not release,
discharge or waive any rights to (1) payments and benefits (or other rights)
provided under the Agreement, (2) benefit claims under any employee benefit
plans in which the Executive is a participant by virtue of his (current or past)
employment with the Company or any of its Affiliates (including any claims to
vested and accrued benefits and entitlements under any other agreements, plans,
programs, awards, policies, arrangements, contracts, instruments and other
documents to which the Executive is a party (or is covered by)), (3) any rights
the Executive may have as an equity holder of the Company or any of its
Affiliates, (4) any rights Executive may have to be indemnified and/or advanced
expenses under any corporate document of the Company, any agreement or pursuant
to applicable law or to be covered under any applicable directors’ and officers’
liability insurance policies. (5) any rights which the Executive is prohibited
from releasing or waiving by law, and (6) any right any of the Executive Parties
may have to obtain contribution as permitted by law in the event of entry of
judgment against any of them as a result of any act or failure to act for which
they, on the one hand, and any of the Company Parties, on the other hand, are
jointly liable.

 

2.             Executive expressly waives all rights afforded by any statute
which limits the effect of a release with respect to unknown claims.  Executive
understands the significance of his release of unknown claims and his waiver of
statutory protection against a release of unknown claims.

 

3.             Executive agrees that he will not be entitled to or accept any
benefit from any claim or proceeding within the scope of this Release that is
filed or instigated by him or on his behalf with any agency, court or other
government entity.

 

4.             Executive further agrees and recognizes that he has permanently
and irrevocably severed his employment relationship with the Company, effective
as of the date hereof, that he shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

 

5.             The parties agree and acknowledge that the Agreement, and the
settlement and termination of any asserted or unasserted claims against the
Company and the Company Parties pursuant to this Release, are not and shall not
be construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by the Company or any of the Company
Parties to Executive.

 

6.             Executive certifies and acknowledges as follows:

 

(a)           That he has read the terms of this Release, and that he
understands its terms and effects, including the fact that he has agreed to
RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from any legal
action or other liability of any type related in any way to the matters released
pursuant to this Release other than as provided in the Agreement and in this
Release.

 

(b)           That he understands the significance of his release of unknown
claims and his waiver of statutory protection against a release of unknown
claims.

 

A-2

--------------------------------------------------------------------------------


 

(c)           That he has signed this Release voluntarily and knowingly in
exchange for the consideration described herein, which he acknowledges is
adequate and satisfactory to him and which he acknowledges is in addition to any
other benefits to which he is otherwise entitled.

 

(d)           That he has been and is hereby advised in writing to consult with
an attorney prior to signing this Release.

 

(e)           That he does not waive rights or claims that may arise after the
date this Release is executed or those claims arising under the Agreement with
respect to payments and other rights due Executive on the date of, or during the
period following, the termination of his Employment.

 

(f)            That the Company has provided him with adequate opportunity,
including a period of [twenty-one (21)][forty-five] days from the initial
receipt of this Release and all other time periods required by applicable law,
within which to consider this Release (it being understood by Executive that
Executive may execute this Release less than [twenty-one (21)][forty-five] days
from its receipt from the Company, but agrees that such execution will represent
his knowing waiver of such [21][45]-day consideration period), and he has been
advised by the Company to consult with counsel in respect thereof.

 

(g)           That he has seven (7) calendar days after signing this Release
within which to rescind, in a writing delivered to the Company, the portion of
this Release related to claims arising under ADEA or any other claim arising
under any other federal, state or local that requires extension of this
revocation right as a condition to the valid release and waiver of such claim.

 

(h)           That at no time prior to or contemporaneous with his execution of
this Release has he filed or caused or knowingly permitted the filing or
maintenance, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency or other tribunal, any charge, claim or
action of any kind, nature and character whatsoever (“Claim”), known or unknown,
suspected or unsuspected, which he may now have or has ever had against the
Company Parties which is based in whole or in part on any matter released
herein; and, subject to the Company’s performance under this Release, to the
maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum.  Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim.  Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

 

7.             Until the 24 months anniversary of the Executive’s Termination
Date, as defined in the Agreement, the Company (meaning, solely for this
purpose, the Company’s directors and

 

A-3

--------------------------------------------------------------------------------


 

executive officers and other individuals authorized to make official
communications on the Company’s behalf) will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation.
Similarly, until the 24 months anniversary of the Executive’s Termination Date,
Executive will not disparage any Company Party or otherwise take any action
which could reasonably be expected to adversely affect the personal or
professional reputation of any Company Party.

 

8.             Until the 24 months anniversary of the Executive’s Termination
Date, Executive agrees that he will not disparage or denigrate to any person any
aspect of his relationship with the Company or any of its Affiliates or any
Company Party, nor the character of the Company or any of its subsidiaries or
their respective agents, representatives, products, or operating methods,
whether past, present, or future, and whether or not based on or with reference
to their past relationship; provided, however, (a) that this paragraph and the
immediately preceding paragraph shall have no application to any evidence or
testimony requested of Executive or the Company by any court or government
agency and shall not prohibit the Executive or the Company from (i) responding
publicly to incorrect, disparaging or derogatory public statements made by the
other party to the extent reasonably necessary to correct or refute such
statements, and (ii) conferring in confidence with his or its legal
representatives and (b) nothing in this Release shall prohibit the Executive
from competing fairly with the Protected Parties, as such term is defined in the
Agreement, in the future, to the extent he is otherwise permitted (pursuant to
the terms of the Agreement).

 

9.                                       Miscellaneous

 

(a)           This Release and the Agreement, and any other documents expressly
referenced therein, constitute the complete and entire agreement and
understanding of Executive and the Company with respect to the subject matter
hereof, and supersedes in its entirety any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto; it being understood and agreed that this Release and including
the mutual covenants, agreements, acknowledgments and affirmations contained
herein, is intended to constitute a complete settlement and resolution of all
matters set forth in Section 1 hereof.

 

(b)           The Company Parties are intended third-party beneficiaries of this
Release, and this Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Company Parties
hereunder.  Except and to the extent set forth in the preceding two sentences,
this Release is not intended for the benefit of any Person other than the
parties hereto, and no such other person or entity shall be deemed to be a third
party beneficiary hereof.  Without limiting the generality of the foregoing, it
is not the intention of the Company to establish any policy, procedure, course
of dealing or plan of general application for the benefit of or otherwise in
respect of any other employee, officer, director or stockholder, irrespective of
any similarity between any contract, agreement, commitment or understanding
between the Company and such other employee, officer, director or stockholder,
on the one hand, and any contract, agreement, commitment or understanding
between the Company and Executive, on the other hand, and irrespective of

 

A-4

--------------------------------------------------------------------------------


 

any similarity in facts or circumstances involving such other employee, officer,
director or stockholder, on the one hand, and Executive, on the other hand.

 

(c)           The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall otherwise remain in full force and effect.

 

(d)           This Release may be executed in separate counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e)           The obligations of each of the Company and Executive hereunder
shall be binding upon their respective successors and assigns.  The rights of
each of the Company and Executive and the rights of the Company Parties shall
inure to the benefit of, and be enforceable by, any of the Company’s,
Executive’s and the Company Parties’ respective successors and assigns.  The
Company and the Execute may only assign this Release in the following way:
(a) with a prior written consent of the opposing party to this Release, (b) by
the Executive, to his estate, heirs, or beneficiaries, or (c) by the Company, to
its successor that continues its business by merger, consolidation or similar
corporate transaction, provided, that such entity assumes all of obligations and
duties of the Company hereunder

 

(f)            No amendment to or waiver of this Release or any of its terms
shall be binding upon any party hereto unless consented to in writing by such
party.

 

(g)           ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF FLORIDA.

 

*   *   *   *   *

 

A-5

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

READ CAREFULLY BEFORE SIGNING

 

I have read this Release and have been given adequate opportunity, including
[21][45] days from my initial receipt of this Release, to review this Release
and to consult legal counsel prior to my signing of this Release.  I understand
that by executing this Release I will relinquish certain rights or demands I may
have against the Company Parties or any of them.

 

 

 

 

 

 

 

[Name]

 

 

Witness:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GOLDEN PARACHUTE EXCISE TAX PROVISIONS.

 

This Appendix B sets forth the terms and provisions applicable to the Executive
pursuant to the provisions of Section 6(g) of the Agreement in the event that
the Company undergoes a 280G Change in Control (as defined in
Section 4(a) below). Capitalized terms used without definition in this Exhibit B
shall have the meanings set forth in the Agreement.

 

1.             Change in Control Prior to an Initial Public Offering.  If the
Company undergoes a 280G Change in Control at a time when none of its capital
stock  is readily tradeable on an established stock exchange or otherwise (and
when all other requirements of Treas. Reg.§1.280G-1, Q/A 6(a)(2)(i) are
satisfied), and if  it is determined pursuant to Section 3 below that that any
portion of the Payments (as defined in Section 4(b) below) otherwise payable to
the Executive in connection with such Change in Control would be subject to the
excise tax imposed under section 4999 of the Code (the “Excise Tax”), then the
following provisions shall apply.

 

(a)           Upon the Executive’s written request, the Company shall schedule a
stockholder vote that complies with the applicable stockholder approval
requirements described in Treas. Reg. §1.280G-1, Q&A-7, in order to seek
stockholder approval solely of that portion of the total amount of the Payments
payable to the Executive that, if eliminated, would result in no Excise Tax
being imposed with respect to any of such Payments. Such portion of the total
amount of the Executive’s Payments is referred to hereinafter as the “Parachute
Payment Portion”. The particular  Payments to be included in the Parachute
Payment Portion that is submitted for stockholder approval shall be determined
in the order of priority specified in Section 2(c) below. If the Parachute
Payment Portion of the Executive’s Payments is approved by the Company’s
stockholders in a vote taken in compliance with all of the shareholder approval
requirements applicable to such Payments under Code Treas. Reg. §1.280G-1,
Q&A-7, then the entire amount of all of the Executive’s  Payments shall be paid
or provided to him without any reduction thereof.  If the Parachute Payment
Portion of the Executive’s Payments are not so approved, then the particular 
Payments, or any portion thereof, included in the Parachute Payment Portion that
were not approved by the stockholders shall not be paid or provided to the
Executive, but the remaining Payments, or portions of his Payments, shall be
paid or provided to him.

 

(b)           If the Executive does not elect to have the Parachute Payment
Portion of his  Payments submitted for approval by the Company’s stockholders in
accordance with the provisions of Section 1(a) above, then the amount of the
Payments otherwise payable to him shall be subject to reduction to the same
extent, and in the same manner, as it would be reduced pursuant to the
provisions of Section 2 below if the Change in Control had occurred at a time
when capital stock of the Company was readily tradeable on an established stock
exchange.

 

2

--------------------------------------------------------------------------------


 

2.                                      Change in Control After an Initial
Public Offering.

 

(a)           If the Company undergoes a 280G Change in Control at a time when
any of its capital stock  is readily tradeable on an established stock exchange
or otherwise (or when any of the other  requirements of Treas. Reg.§1.280G-1,
Q/A 6(a)(2)(i) are not met), then except as provided in Section 2(b) below, the
total amount of the  Payments otherwise payable to the Executive shall be
reduced by the smallest amount necessary in order for no portion of his total 
Payments to be subject to the Excise Tax.

 

(b)           No reduction in any of the Executive’s Payments shall be made
pursuant to Section 2(a) above if the After Tax Amount of the Payments payable
to him without such reduction would exceed the After Tax Amount of the reduced
Payments payable to him in accordance with Section 2(a) above. For purposes of
the foregoing, (A) the “After Tax Amount” of the Executive’s Payments, as
computed with, and as computed without, the reduction provided for under
Section 2(a), shall mean the amount of the  Payments, as so computed, that the
Executive would retain after payment of all taxes (including without limitation
any federal, state or local income taxes, the Excise Tax or  any other excise
taxes, any employment, social security or medicare taxes, and any other taxes)
imposed with respect to such  Payments in the year or years in which payable;
and (B) the amount of such taxes shall be computed at the rates in effect under
the applicable tax laws in the year in which the 280G Change in Control occurs,
or if then ascertainable, the rates in effect in any later year in which any
Payment is expected to be paid following the 280G Change in Control, and in the
case of any income taxes, by using the maximum combined federal, state and (if
applicable) local income tax rates then in effect under such laws.

 

(c)           Any reduction in the Executive’s Payments required to be made
pursuant to Section  1(b) or Section 2(a) above (the “Required Reduction”) shall
be made as follows: first, any  Payments  that became fully vested prior to the
280G Change in Control and that pursuant to paragraph (b) of  Treas. Reg.
§1.280G-1, Q/A 24 are treated as contingent on the 280G Change in Control 
solely by reason of the acceleration of their originally scheduled dates of
payment shall be reduced, by cancellation of the acceleration of their dates of
payment; second, any severance payments or benefits, any performance-based cash
or equity incentive awards, or any other  Payments the full amounts of which are
treated as contingent on the 280G Change in Control pursuant to paragraph (a) of
Treas. Reg. §1.280G-1, Q/A 24  shall be reduced; and third, any cash or equity
incentive awards, or nonqualified deferred compensation amounts, that vest
solely based on the Executive’s continued service with the Company, and that
pursuant to paragraph (c) of Treas. Reg. §1.280G-1, Q/A 24 are treated as
contingent on the 280G Change in Control because they become vested as a result
of the 280G Change in Control, shall be reduced, by canceling the acceleration
of their vesting. In each case, the amounts of the Payments shall be reduced in
the inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced only to the extent necessary to achieve the
Required Reduction.

 

3.                                      Parachute Payment Determinations.  By no
later than 30 days prior to  the closing of the transaction or the occurrence of
the event that constitutes the

 

3

--------------------------------------------------------------------------------


 

280G Change in Control, or as soon thereafter as administratively practicable,
determinations shall be made as to the following: (x) whether any Excise Tax
will be payable with respect the Executive’s Payments  and if so, the amount of
thereof; (y) if Section 1(a) above applies, (A) the amount of the Parachute
Payment Portion of the Executive’s  Payments, and the particular  Payments or
portions thereof to be included therein, if the Executive request stockholder
approval for such portion of his Payments, or (B) the amount of the reductions,
if any, required to be made to the Executive’s Payments under Section 1(b) above
if he does not  request stockholder approval, and  the manner of implementing
any such reductions in accordance with Section 2(c) above; and (z) if Section 2
above applies, the amount of the reductions, if any, required to be made to the
Executive’s Payments under Section 2(a) above. Such determinations, and the
assumptions to be utilized in arriving at such determinations (other than those
assumptions specified in the last two sentences of this Section 3, shall be made
by an independent auditor (the “Auditor”) jointly selected by the Executive and
the Company, all of whose fees and expenses shall be borne and directly paid
solely by the Company. The Auditor shall be a nationally recognized public
accounting firm which has not, during the two years preceding the date of its
selection, acted in any way on behalf of the Company, Holdings or any of their
affiliates. The Auditor shall provide a written report of its determinations,
including detailed supporting calculations, both to the Executive and to the
Company. The determinations made by Auditor hereunder shall be binding upon the
Executive and the Company.

 

4.                                      Definitions.  For purposes of the
foregoing, the following terms shall have the following meanings:

 

(a)           “280G Change in  Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, as determined in accordance with section
280G(b)(2) of the Code and the regulations issued thereunder.

 

(b)           “ Payments” shall mean any payments or benefits in the nature of
compensation that are to be paid or provided to the Executive or for his benefit
in connection with a 280G Change in Control (whether under this Agreement or
otherwise, including by the entity, or by any affiliate of the entity, whose
acquisition of the stock of the Company or its assets constitutes the Change in
Control) if the Executive is  a “disqualified individual” (as defined in section
280G(c) of the Code) at the time of the 280G Change in Control, to the extent
that such payments or benefits are “contingent” on the 280G Change in Control
within the meaning of section 280G(b)(2)(A)(i) of the Code and the regulations
issued thereunder.

 

4

--------------------------------------------------------------------------------